Citation Nr: 0627293	
Decision Date: 08/29/06    Archive Date: 09/06/06

DOCKET NO.  04-37 743A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, 
Florida


THE ISSUE

Eligibility for enrollment in the Department of Veterans 
Affairs (VA) healthcare system.


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran served on active duty from April 1955 to April 
1957.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a June 2004 determination by the 
Department of Veterans Affairs North Florida/South Georgia 
Veterans Health System in Gainesville, Florida which denied 
the veteran's application for enrollment in the VA healthcare 
system.


FINDINGS OF FACT

1.  The appellant does not currently have a service-connected 
disability, and he has no special eligibility attributes to 
qualify him for an improved priority group, based on his 
level of income, other than priority group 8.

2.  The appellant's application for enrollment in the VA 
healthcare system was received after January 17, 2003.


CONCLUSION OF LAW

The appellant has not met the basic eligibility requirements 
for enrollment in the VA healthcare system.  38 C.F.R. § 
17.36 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, a veteran must be enrolled in the VA healthcare 
system as a condition for receiving medical benefits.  38 
C.F.R. § 17.36(a).  The Secretary determines which categories 
of veterans are eligible to be enrolled, based upon 
enumerated priorities, with veterans who do not have any 
service-connected disabilities assigned the lowest priority, 
or category 8.  38 C.F.R. § 17.36(b).  Beginning January 17, 
2003, VA enrolled all priority categories of veterans except 
those veterans in priority category 8 who were not in an 
enrolled status on January 17, 2003.  38 C.F.R. § 17.36(c).  
A veteran may apply to be enrolled in the VA healthcare 
system at any time; however, the veteran who wishes to be 
enrolled must apply by submitting a completed VA application 
for health benefits to a VA medical facility.  38 C.F.R. § 
17.36(d).

In this case, the veteran applied for enrollment in VA's 
health care system in June 2004.  He is not in receipt of 
service connection for any disability.  He was not a prisoner 
of war and was not receiving VA nonservice-connected pension 
benefits.  He has not alleged that he has any condition 
related to exposure to a toxic substance or ionizing 
radiation, or a disorder associated with service in the 
Southwest Asia theatre of operations.  The veteran included 
all his financial information as part of the required income-
based means test.  The veteran does not contend that the 
information he provided in his application was incorrect.  He 
also does not dispute the fact that he should be assigned to 
Priority Group 8.  Based upon his status as a nonservice-
connected veteran and the financial information provided, he 
was assigned to priority group 8.  The veteran does not 
disagree with the date of receipt of his application, but 
essentially contends that it is improper to deny him health 
care benefits given his medical expenses.  According to the 
veteran, he was treated with chemotherapy for throat cancer 
and his wife is being treated for a rare artery disease.  

Pursuant to Public Law No. 104-262, the Veterans' Health Care 
Eligibility Reform Act of 1996, the Secretary of Veterans 
Affairs is required to make an annual decision as to 
enrollment in VA's healthcare system.  Then, under Public Law 
No. 107-135, the Department of Veterans Affairs Health Care 
Programs Enhancement Act of 2001, an additional priority 
category 8 was established.  Subsequently, due to VA's 
limited resources, the Secretary made a decision to restrict 
enrollment to veterans in priority group 8 not already 
enrolled as of January 17, 2003.  See 68 Fed. Reg. 2,670-73 
(Jan. 17, 2003).  The veteran's application in this matter 
was received subsequent to this date, and as a category 8 
veteran he is therefore ineligible for enrollment under the 
applicable regulation.  As the law, and not the evidence of 
record, is dispositive in this case, the claim must be denied 
because of the lack of legal entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).

The appellant appears to be raising an argument couched in 
equity, in that he contends that it is unfair to deny him 
enrollment in the VA health care system, given his medical 
expenses.  The Board is certainly sympathetic to such an 
argument; however, the Board is bound by the law and is 
without authority to grant benefits on an equitable basis.  
See 38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 
Vet. App. 416, 425 (1994).  Unfortunately, due to VA's 
limited resources, the Secretary has chosen to restrict 
enrollment to veterans in Priority Group 8 not already 
enrolled as of January 17, 2003.  

As a final matter, the Board has considered whether it has a 
duty to assist with further development of the claim.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2005).  
Under the circumstances presented in this case, however, it 
is not the factual evidence that is dispositive of the 
present appeal, but rather the application of the law and 
regulations to the undisputed facts.  In such cases, it has 
been held that the duty to assist is not applicable.  See 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) 
(regarding entitlement to recognition as surviving spouse for 
purposes of reinstatement of death pension benefits, Court 
recognizes that neither duty to assist nor duty to notify are 
implicated when question is limited to interpretation and 
application of a statute).


ORDER

Eligibility for enrollment in the VA healthcare system is 
denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


